DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 8, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, 8, 17 recites the limitation "the valve stem" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, 8, 17 recites the limitation "the valve seat" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, 8, 17 recites the limitation "the sleeve" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, 8, 17 recites the limitation "the shoulder" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “closed position sleeve”. It is unclear if this is typo of if this is an intended structure. The specification does not appear to use this phrase “closed position sleeve”. As best understood, this appears to be a typo, and should read –closed position--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Hillier (US 4729283).
Hillier discloses:
1. A piston assembly for use in a hydraulic cylinder comprising a barrel (11), a rod end cap (16) and a blind end cap (12), the piston being attachable to a rod (15) adapted for reciprocating motion, the piston assembly comprising: an aperture (20) through the piston, a valve assembly (24, etc.) situated within the aperture, the valve assembly being operable to open the valve if the valve contacts one of the rod end cap or the blind end cap and to close if the piston moves away from the rod end cap or the blind end cap (when valve element 43 or 42 contacts either end caps, the valve assembly opens, and when valve elements 43 or 42 do not contact either end caps, the valve assembly is closed as seen in Fig. 1).

2. The piston assembly of claim 1 wherein the valve assembly is operable to open the valve if the valve assembly contacts the rod end cap and the blind end cap (Col. 4 lines 21-35).

3. The piston assembly of claim 1 wherein the valve assembly is removably securable within the aperture (see Fig. 1, components 25 and 26 are removably securable within the aperture 20, the inserts 25 and 26 may be removed by unscrewing insert 26 and then removing insert 25)

4. The piston assembly of claim 1 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position).

5. The piston assembly of claim 1 wherein the valve assembly further comprises a plug insert (25) that is removably insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position).

6. The piston assembly of claim 1 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position) and a plug insert (25) that is removable insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position).

7. The piston assembly of claim 1 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position) and a plug insert (25) that is removably insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position) wherein the poppet valve is operable to open when the valve stem (43) comes into contact with one of the rod end cap or the blind end cap and to close such that the valve seat (surface on 29B/surface on 39) comes into contact with the shoulder (28/tapered surface in space 33) in the sleeve (26) if the piston moves away from the rod end cap or blank end cap.

8. The piston assembly of claim 1 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position) and a plug insert (25) that is removably insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position) wherein the poppet valve is operable to open when the valve stem (43) comes into contact with one of the rod end cap or the blind end cap and to close such that the valve seat (surface on 29B/surface on 39) comes into contact with the shoulder (28/tapered surface in space 33) in the sleeve (26) if the piston moves away from the rod end cap or blank end cap and the plug valve is operable to open due to the pressure of the hydraulic fluid (see Fig. 2e, plug valve on the blind end cap side is operable to open due to the fluid pressure when the piston is moving towards the rod end cap, see Col. 4 lines 21-35).

9. The piston assembly of claim 1 further comprising a removably securable flow control device (valve device seen in Fig. 1, generally indicated by 24, includes removably securable inserts 25 and 26), the flow control device comprising an aperture to permit the flow of hydraulic fluid and being interchangeably replaceable with other flow control devices with apertures of different sizes (the valve 24 is capable of being replaced interchangeably with different sleeves and components having different internal dimensions, the inserts 25 and 26 may be removed by unscrewing insert 26 and then removing insert 25, Figs 3-4 show variations of valves therefore the limitation of having the ability to be interchangeably replaceable with other flow control devices with apertures of different sizes).

10. A hydraulic cylinder (10) comprising: a barrel (11) having a rod end cap (16) at one end and a blind end cap (12) at the other end; a piston (14) disposed within the barrel, the piston comprising an aperture (20) therethrough; the piston dividing the barrel into a rod end hydraulic fluid chamber (38A) and a blind end hydraulic fluid chamber 38B) wherein the piston is operable to move between the rod end cap and the blind end cap by increasing the pressure of the hydraulic fluid in the rod end hydraulic fluid chamber or the blind end hydraulic fluid chamber (see Figures 2a-2h); and a piston rod (15) connected to the piston, the piston rod being reciprocatingly received within the barrel, and a valve assembly (generally indicated by 24) situated within the aperture in the piston; the valve assembly being operable to open when the valve contacts one of the rod end cap or the blind end cap to permit the passage of hydraulic fluid through the valve assembly and to close when the piston moves away from the rod end cap or the blind end cap (when valve element 43 or 42 contacts either end caps, the valve assembly opens, and when valve elements 43 or 42 do not contact either end caps, the valve assembly is closed as seen in Fig. 1).

11. The hydraulic cylinder of claim 10 wherein the valve assembly is operable to open the valve if the valve assembly contacts the rod end cap and the blind end cap (Col. 4 lines 21-35).

12. The hydraulic cylinder of claim 10 wherein the valve assembly is removably securable within the aperture (see Fig. 1, components 25 and 26 are removably securable within the aperture 20, the inserts 25 and 26 may be removed by unscrewing insert 26 and then removing insert 25).

13. The hydraulic cylinder of claim 10 further comprising a removably securable flow control device (valve device seen in Fig. 1, generally indicated by 24, includes removably securable inserts 25 and 26), the flow control device comprising an aperture to permit the flow of hydraulic fluid and being interchangeably replaceable with other flow control devices with apertures of different sizes (the valve 24 is capable of being replaced interchangeably with different sleeves and components having different internal dimensions, the inserts 25 and 26 may be removed by unscrewing insert 26 and then removing insert 25, Figs 3-4 show variations of valves therefore the limitation of having the ability to be interchangeably replaceable with other flow control devices with apertures of different sizes).

14. The hydraulic cylinder of claim 10 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position).

15. The hydraulic cylinder of claim 10 wherein the valve assembly further comprises a plug insert (25) that is removably insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position).

16. The hydraulic cylinder of claim 10 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position) and a plug insert (25) that is removable insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position).

17. The hydraulic cylinder of claim 10 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position) and a plug insert (25) that is removably insertable within the aperture in the piston and a plug valve being permitted to move between an open position and a closed position (see Figures, 36, 29A, 25, 43A form a plug valve that moves between an open and closed position) wherein the poppet valve is operable to open when the valve stem (43) comes into contact with one of the rod end cap or the blind end cap and to close such that the valve seat (surface on 29B/surface on 39) comes into contact with the shoulder (28/tapered surface in space 33) in the sleeve (26) if the piston moves away from the rod end cap or blank end cap.

18. The hydraulic cylinder of claim 10 wherein the valve assembly further comprises a poppet insert (26) that is removably insertable within the aperture in the piston and a poppet valve being permitted to move between an open position and a closed position sleeve (see Figures, 37, 29B, 26, 43A form a poppet valve that moves between an open and closed position), the poppet insert comprising a shoulder (28, or tapered surface in space 33) and at least one aperture (aperture located generally at space 33) sufficiently large to permit the passage of hydraulic fluid therethrough and a poppet valve comprising a valve stem (37A), a valve head (39 or 29B) comprising at least one fluid passage groove (tapered surfaces that engage with valve elements 29B or 39 form a fluid passage groove; see Fig. 3d, fluid passage groove 50) and a valve seat (28, or tapered surface in space 33) wherein the poppet valve is operable to open when the valve stem comes into contact with one of the rod end cap or the blind end cap and to allow the flow of hydraulic fluid through the apertures in the sleeve and across the at least one groove in the valve head (see Fig. 2h, poppet valve is open and plug valve is open) and to close such that the valve seat comes into contact with the shoulder in the sleeve when the flow of hydraulic fluid through the cylinder is reversed (see Fig. 2b, poppet valve is closed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sifri et al. (US 3654834) disclose a fluid bypass valve within a piston head in which there are fluid passage grooves in the valve element
Fenrich (US 4687449) discloses pertinent valve structures in which a valve within a piston includes a valve stem that is actuated by an end cap of the cylinder
Gorokawa (US 6089931) discloses pertinent valve structures in which a valve within a piston includes a valve stem that is actuated by an end cap of the cylinder with valve sleeves
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M & F: 9am-6pm; T-Th: 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        December 13, 2022